USDC IN/ND case 3:19-cv-00396-JD-MGG document 49 filed 04/13/21 page 1 of 5


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 TIMOTHY G. HENSON,

               Plaintiff,

                      v.                           CAUSE NO. 3:19-CV-396-JD-MGG

 RON NEAL, et al.,

               Defendants.

                                 OPINION AND ORDER

       Timothy G. Henson, a prisoner without a lawyer, moves for a preliminary

injunction. ECF 46. He brought suit, alleging that he was fired from his position as a law

library clerk, purportedly because he was improperly working on his own matters

while on the job, but in actuality as retaliation for exercising a First Amendment right to

organize peaceful protests outside of the prison. He was granted leave to proceed on

three claims: (1) a First Amendment retaliation claim based on the termination of his

employment; (2) a claim for injunctive relief to cease retaliating against him; and (3) an

Equal Protection claim that he was treated less favorably than another law clerk who

engaged in the same conduct. ECF 30 at 3-4. Now, Henson files for a preliminary

injunction.

       “[A] preliminary injunction is an extraordinary and drastic remedy, one that

should not be granted unless the movant, by a clear showing, carries the burden of

persuasion.” Mazurek v. Armstrong, 520 U.S. 968, 972 (1997). “A plaintiff seeking a

preliminary injunction must establish that he is likely to succeed on the merits, that he
USDC IN/ND case 3:19-cv-00396-JD-MGG document 49 filed 04/13/21 page 2 of 5


is likely to suffer irreparable harm in the absence of preliminary relief, that the balance

of equities tips in his favor, and that an injunction is in the public interest.” Winter v.

Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). “Mandatory preliminary injunctions—

those requiring an affirmative act by the defendant—are ordinarily cautiously viewed

and sparingly issued [because] review of a preliminary injunction is even more

searching when the injunction is mandatory rather than prohibitory in nature.” Mays v.

Dart, 974 F.3d 810, 818 (7th Cir. 2020) (quotation marks and citation omitted).

       Additionally,

       [t]he PLRA circumscribes the scope of the court’s authority to enter an
       injunction in the corrections context. Where prison conditions are found to
       violate federal rights, remedial injunctive relief must be narrowly drawn,
       extend no further than necessary to correct the violation of the Federal
       right, and use the least intrusive means necessary to correct the violation
       of the Federal right. This section of the PLRA enforces a point repeatedly
       made by the Supreme Court in cases challenging prison conditions: Prison
       officials have broad administrative and discretionary authority over the
       institutions they manage.

       Westefer v. Neal, 682 F.3d 679, 683 (7th Cir. 2012) (quotation marks, brackets, and

citations omitted).

       Henson is not entitled to a preliminary injunction because the relief he seeks is

not appropriate. First, he requests that the court enjoin defendants from retaliating

against him for exercising his First Amendment rights to free speech, association with

outsiders, and a redress of grievances, without specifying which particular acts of

ongoing retaliation he wishes to enjoin. ECF 46-1 at 45. First of all, he was allowed to

proceed on a claim that he was retaliated against for organizing peaceful protests

outside the prison, not the other First Amendment matters he mentions. Allegations


                                               2
USDC IN/ND case 3:19-cv-00396-JD-MGG document 49 filed 04/13/21 page 3 of 5


outside of his organizing activities go beyond the scope of this lawsuit. Setting that

issue aside, his request is too vague to provide a basis for a preliminary injunction. An

order granting an injunction must “describe in reasonable detail . . . the act or acts

restrained or required.” Fed. R. Civ. P. 65. A general injunction against “retaliation” is

too vague. See Patriot Homes, Inc. v. Forest River Housing, Inc., 512 F.3d 412, 415-16 (7th

Cir. 2008) (vacating preliminary injunction awarded by district court because the order

“requires a lot of guesswork on [defendant’s] part in order to determine if it is engaging

in activities that violate the injunction”).

       Henson also asks the court to enjoin defendants from transferring him to another

prison until his pending litigation is completed. ECF 46-1 at 45. He contends that if he is

transferred before the completion of his pending litigation, it will cause a hardship in

conducting the litigation because he might lose evidence and computer files at the

prison, and his ability to gather the evidence he needs for his lawsuits will be impaired.

He states that “Defendants have threatened to transfer the Plaintiff and may seek to do

so for being labeled a ‘jailhouse lawyer’ who is currently assisting other prisoners in their

pending lawsuits.” Id. at 24. He does not specify who made those threats or how they

were communicated to him. He even acknowledges that “Defendants and/or other

prison officials have taken no actions to transfer the Plaintiff to date of this filing.” ECF

46-1 at 24.

       Prisoners generally do not have a right to avoid prison transfers. See Wilkinson v.

Austin, 545 U.S. 209, 221-22 (2005). However, they may not be transferred in retaliation

for exercising their First Amendment rights. See Holleman v. Zatecky, 951 F.3d 873, 881


                                               3
USDC IN/ND case 3:19-cv-00396-JD-MGG document 49 filed 04/13/21 page 4 of 5


(7th Cir. 2020). In this case, Henson’s activities as a jailhouse lawyer are not within the

scope of this lawsuit. But even if they were, he does not allege the threat of transfer is

imminent or likely enough to provide a basis for relief. To justify preliminary injunctive

relief, the threat must be real, substantial, and immediate as opposed to speculative.

City of Los Angeles v. Lyons, 461 U.S. 95, 111 (1983). It is not reasonable to infer that vague

threats of transfer present an immediate threat of harm. “A preliminary injunction will

not be issued simply to prevent the possibility of some remote future injury. A

presently existing actual threat must be shown.” Michigan v. U.S. Army Corps of Eng’rs,

667 F.3d 765, 788 (7th Cir. 2011) (brackets omitted) (quoting 11A Charles Alan Wright,

et al., Federal Practice and Procedure § 2948.1, at 154-55 (2d ed. 1995)).

       Finally, Henson asks for the court to order that defendants stop using “an invalid

and an unwritten IDOC policy and/or facility rule requiring a call out pass be issued

for the Plaintiff and/or law library clerks to attend the law library in order to research

and/or prepare their legal documents.” ECF 46-1 at 45-46. He is not currently a law

library clerk, and so the court will not issue injunctive relief that does not apply to him.

As to ordering the prison not to require him in particular to need a call out pass, there is

no reason Henson should be treated differently than any other inmate who does not

work at the law library. Unnecessary intrusions into the management of prisons are

generally disfavored. See 18 U.S.C. § 3626(a) (prison-related injunctions must be

necessary to remedy the violation and narrowly tailored). “Prison officials have broad

administrative and discretionary authority over the institutions they manage.” Westefer,

682 F.3d at 683 (brackets omitted).


                                              4
USDC IN/ND case 3:19-cv-00396-JD-MGG document 49 filed 04/13/21 page 5 of 5


       For these reasons, the court DENIES the motion for preliminary injunction (ECF

46).

       SO ORDERED on April 13, 2021.

                                              s/ JON E. DEGUILIO
                                              CHIEF JUDGE
                                              UNITED STATES DISTRICT COURT




                                          5
